Filed 3/16/22 P. v. McGilberry CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A163578
 v.
 DONNELL MCGILBERRY,                                                    (Alameda County Super.
                                                                        Ct. No. 174406)
           Defendant and Appellant.

         Defendant Donnell McGilberry was convicted by a jury and sentenced
to a lengthy prison term on charges of second-degree murder, attempted
robbery, and carrying a loaded firearm on the person in an incorporated city,
which prison term included the upper term of three years for the attempted
robbery. McGilberry argues—and the Attorney General concedes—that he is
entitled to resentencing on the attempted robbery count under two pieces of
legislation that became effective while this appeal was pending, the first of
which created a presumption that the trial court will impose the middle term
unless aggravating factors are found true by the jury, and the second of
which created a presumption that the lower term will be imposed where the
defendant is a youth or has suffered certain types of trauma. Accordingly, we
will vacate the sentence on the attempted robbery count and remand for
resentencing.




                                                               1
                                BACKGROUND
      On August 6, 2015, defendant Donnell McGilberry was convicted by a
jury of the second degree murder of Coty Luster (Pen. Code, § 187, subd. (a))1
(count 1), attempted second degree robbery of Steven Thong (§ 211, 664)
(count 2), and carrying a loaded firearm on the person in an incorporated city
in connection with the attempted robbery (§ 25850) (count 3). (People v.
McGilberry (July 24, 2018, A147924) [nonpub. opn.], pp. 3–4.) 2 The jury also
found true certain firearm enhancements: with respect to count 1, the
personal and intentional discharge of a firearm causing great bodily injury or
death (§ 12022.53, subds. (b), (c), (d)) and personal infliction of great bodily
injury (§ 12022.7, subd. (a)), and with respect to count 2, the personal use of a
firearm (§ 12022.5, subd. (a); 12022.53, subd. (b)). (People v. McGilberry,
supra, A147924, pp. 3–4.)
      On February 1, 2016, the trial court sentenced McGilberry to an
indeterminate term of 40 years to life plus a consecutive determinate term of
13 years, 4 months, calculated as follows: 15 years to life on count 1 plus
25 years to life on the firearm enhancement; the upper term of three years on
count 2, plus 10 years for use of a firearm; and four months (one-third of the
midterm) on count 3.
      In sentencing McGilberry to the upper term for the attempted robbery,
the trial court explained: “The Court is going to select the aggravated term of
three years state prison, because aggravating factors far outweigh any
mitigating factors.” The probation report found five aggravating factors:


      1   Further statutory references are to the Penal Code.
      2The Attorney General requests that we take judicial notice of our
opinion and the record in McGilberry’s first appeal (A147924), and we do so.
(See Evid. Code, §§ 452, subd. (d), 459.)

                                         2
(1) “The crimes involved great violence, great bodily harm, threat of great
bodily harm, or other acts disclosing a high degree of cruelty, viciousness or
callousness” (California Rules of Court, rule 4.421 (a)(1)); (2) “The defendant
was armed with and/or used a weapon at the time of the commission of the
crime” (California Rules of Court, rule 4.421 (a)(2)); (3) “The victim in
Count 1 was particularly vulnerable in that he was unarmed when shot dead
by the defendant. The victim in Count 2 was particularly vulnerable in that
he, too, was unarmed when confronted by the defendant who wielded a
loaded firearm; the victim was also outnumbered because the defendant was
aided by an accomplice” (California Rules of Court, rule 4.421 (a)(3)); (4) “The
defendant was convicted of other crimes for which consecutive sentences
could have been imposed but for which concurrent sentences are being
imposed” (California Rules of Court, rule 4.421 (a)(7)); and (5) “The defendant
has engaged in violent conduct which indicates a serious danger to society.
He fatally shot one victim and acted in concert with an accomplice to commit
an armed robbery of another” (California Rules of Court, rule 4.421 (b)(1)).
The report also found one mitigating factor: “The defendant has an
insignificant record of criminal conduct, considering the recency and
frequency of prior crimes” (California Rules of Court, rule 4.423 (b)(1)).
      On July 24, 2018, we affirmed McGilberry’s convictions but remanded
the matter to the trial court to exercise its discretion under the then-recent
amendments to section 12022.53, subdivision (h) enacted by Senate Bill
No. 620 (Stats. 2017, ch. 682, § 2, eff. Jan. 1, 2018), which granted sentencing
courts the discretion to strike or dismiss certain firearm enhancements. (See
People v. McGilberry, supra, A147924, pp. 14−15.)
      On September 9, 2021, the trial court resentenced McGilberry on both
firearm enhancements. On the enhancement with respect to count 1, it

                                        3
substituted the personal and intentional discharge of a firearm (§ 12022.53,
subd. (c)) and imposed a sentence of 20 years. On the enhancement with
respect to count 2, the trial court substituted the personal use of a firearm
(§ 12022.5) and imposed a term of four years. Thus, McGilberry’s new
sentence was sentence was 35 years to life on count 1 (15 years to life plus
the 20-year firearm enhancement), seven years on count 2 (the upper term of
three years plus the four-year firearm enhancement), and the original four
months on count 3.
      McGilberry filed a notice of appeal.
                                  DISCUSSION
      McGilberry argues that he is entitled to resentencing on count 2 under
two pieces of recently enacted legislation, both effective January 1, 2022:
Senate Bill No. 567 (Stats. 2021, ch. 731, § 1), which amends section 1170,
subdivision (b)(1) to provide that the trial court “shall, in its sound discretion,
order imposition of a sentence not to exceed the middle term” except in
certain circumstances, and Assembly Bill No. 124 (Stats. 2021, ch. 695, § 5),
which amends section 1170, subdivision (b) to create a presumption that the
trial court should impose the lower term where the defendant is under
26 years of age, or has suffered “psychological, physical or childhood trauma
related to abuse, neglect or sexual violence.”
      Senate Bill No. 567
      At the time of McGilberry’s resentencing on September 9, section 1170
provided that the choice between the lower, middle, and upper term “shall
rest within the sound discretion of the court,” with the court to determine
which term “best serves the interests of justice.” In doing so, the court could
rely on “the record in the case, the probation officer’s report, other reports . . .
and statements in aggravation or mitigation submitted by the prosecution,

                                         4
the defendant, or the victim, or the family of the victim if the victim is
deceased, and any further evidence introduced at the sentencing hearing.”
(Former § 1170, subd. (b).) The trial court could also consider the
aggravating and mitigating factors set forth in California Rules of Court
4.421 and 4.423. And so the trial court in this case imposed the upper term
on count 2, “because aggravating factors far outweigh any mitigating factors.”
      On October 8, 2021, while this appeal was pending, the Governor
signed Senate Bill No. 567, which amends section 1170, subdivision (b)(1) to
provide that the trial court “shall, in its sound discretion, order imposition of
a sentence not to exceed the middle term,” except where “there are
circumstances in aggravation of the crime that justify the imposition of a
term of imprisonment exceeding the middle term, and the facts underlying
those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in a
court trial.” (§ 1170, subd. (b)(1), (b)(2); see Stats. 2021, ch. 731, § 1.)
However, the new section 1170, subdivision (b)(3) provides that “the court
may consider the defendant’s prior convictions in determining sentencing
based on a certified record of conviction without submitting the prior
convictions to a jury.” (§ 1170, subd. (b)(3); see Stats. 2021, ch. 731, § 1.)
      McGilberry argues that because the judgment in his case was not final
by Senate Bill No. 567’s effective date of January 1, 2022, he is entitled to the
retroactive benefit of that legislation, and because the trial court relied on
aggravating factors not found true by the jury in imposing the upper term on
count 2, he is entitled to a remand for resentencing. (See In re Estrada
(1965) 63 Cal.2d 740, 744–745 [when Legislature amends statute to lessen
punishment presumption applies that it must have intended the change to
apply to all judgments of conviction not yet final].)

                                          5
      The Attorney General concedes that Senate Bill No. 567 applies
retroactively to McGilberry’s sentence. (See People v. Flores (2022)
73 Cal.App.5th 1032, 1039 [“The People correctly concede the amended
version of section 1170, subdivision (b) that became effective on January 1,
2022, applies retroactively in this case as an ameliorative change in the law
applicable to all nonfinal convictions on appeal”].) He further concedes that
because the probation report relied on McGilberry’s use of a weapon during
the offense as a factor in aggravation even though it was the basis for the
firearm enhancements (see § 1170, subd. (b)(5)), and made a bare finding that
the factors in aggravation outweighed those in mitigation without specifying
any underlying circumstances found true by the jury, remand is appropriate
so that the prosecution may be “given the election of proceeding under the
new version of section 1170, subdivision (b) or accepting resentencing.” In his
reply brief, McGilberry states that “the district attorney should be given the
opportunity either to prove the existence of aggravating circumstances before
a jury in compliance with section 1170, subdivision (b)(2) or to submit to
resentencing, which under the current state of the current record, would
require imposition of the middle term.”
      We accept the Attorney General’s concessions, and accordingly we will
remand for resentencing on count 2 under Senate Bill No. 567.3
      Assembly Bill No. 124
      Also on October 8, Governor Newsom signed Assembly Bill No. 124,
which amends section 1170, subdivision (b)(6) to create a presumption that


      3 We do not express any opinion on what sentences are permissible
under the “current state” of the record, a question for the trial court to decide
in the first instance.


                                        6
the trial court should impose the lower term where the defendant is under
26 years of age, or has suffered “psychological, physical or childhood trauma
[related to] abuse, neglect, . . . or sexual violence.”
      Section 1170, subdivision (b)(6) now provides:
      “Notwithstanding paragraph (1), and unless the court finds that the
aggravating circumstances outweigh the mitigating circumstances that
imposition of the lower term would be contrary to the interests of justice, the
court shall order imposition of the lower term if any of the following was a
contributing factor in the commission of the offense:
      “(A) The person has experienced psychological, physical, or childhood
trauma, including, but not limited to, abuse, neglect, exploitation, or sexual
violence.
      “(B) The person is a youth, or was a youth as defined under
subdivision (b) of Section 1016.7[4] at the time of the commission of the
offense.
      “(C) Prior to the instant offense, or at the time of the commission of the
offense, the person is or was a victim of intimate partner violence or human
trafficking.”
      With respect to Assembly Bill No. 124, McGilberry argues that because
he was both 19 years old at the time of the offense and a person who has
“experienced psychological, physical, or childhood trauma,” he was entitled to
a presumption that he be sentenced to the lower term on count 2. The
Attorney General concedes that a remand is appropriate so that the trial
court can make the necessary findings and apply section 1170, subdivision



      4“A ‘youth’ for purposes of this section includes any person under
26 years of age on the date the offense was committed.” (§ 1016.7, subd. (b).)

                                         7
(b)(6) as amended in the first instance. We agree. (See People v. Flores,
supra, 73 Cal.App.5th at p. 1039 [doing same].)
                               DISPOSITION
      The sentence on count 2 is vacated and the matter is remanded to the
trial court to resentence McGilberry on count 2 under the current version of
section 1170, subdivision (b) as amended by Senate Bill No. 567 and
Assembly Bill No. 124.




                                      8
                                     _________________________
                                     Richman, Acting P. J.


We concur:


_________________________
Miller, J.


_________________________
Mayfield, J. *




People v. McGilberry (A163578)

      *Superior Court of Mendocino County, Judge Cindee Mayfield, sitting as
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                       9